UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6348



LORENZO DEMONTE JAMES,

                                              Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden of the Buckingham Cor-
rectional Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1767-A)


Submitted:   August 29, 2000             Decided:   September 11, 2000


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Lorenzo Demonte James, Appellant Pro Se.       Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo Demonte James seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s memorandum opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     See James v. Brax-

ton, No. CA-98-1767-A (E.D. Va. Feb. 11, 2000).*    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 8, 2000, the district court’s records show that it was
entered on the docket sheet on February 11, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2